                           Case 16-10971-LSS             Doc 2147        Filed 01/16/19         Page 1 of 2



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

         In re:                                                        Chapter 11

         VRG Liquidating, LLC, et al.,1                                Case No.: 16-10971 (LSS)

                                              Debtors.                 (Jointly Administered)

                                                                       Ref. Dkt. No. 2139

              NOTICE OF (I) CONFIRMATION AND EFFECTIVE DATE OF THE FIRST AMENDED
              JOINT PLAN OF LIQUIDATION OF VRG LIQUIDATING, LLC AND ITS CHAPTER 11
             AFFILIATES AND THEIR OFFICIAL COMMITTEE OF UNSECURED CREDITORS AND
                (II) DEADLINE UNDER THE PLAN AND THE CONFIRMATION ORDER TO FILE
             PROFESSIONAL FEE CLAIMS, ADMINISTRATIVE CLAIMS, AND REJECTION CLAIMS

         PLEASE TAKE NOTICE OF THE FOLLOWING:

                 1.      Entry of the Confirmation Order. On January 9, 2019, the United States Bankruptcy
         Court for the District of Delaware (the “Bankruptcy Court”) entered an order [Dkt. No. 2139] (the
         “Confirmation Order”) confirming the First Amended Joint Plan of Liquidation of VRG Liquidating, LLC
         and Its Chapter 11 Affiliates and Their Official Committee of Unsecured Creditors attached as Exhibit A
         to the Confirmation Order (together with all exhibits thereto, and as may be amended, modified, or
         supplemented, the “Plan”)2 in the chapter 11 cases of the above captioned debtors and debtors in
         possession (collectively, the “Debtors”).

                   2.       Effective Date of the Plan. The Effective Date of the Plan is January 16, 2019.

                 3.       Deadline to File Professional Fee Claims. As provided in Section 11.2 of the Plan and
         in the Confirmation Order, all final requests for payment of Professional Fee Claims pursuant to
         sections 327, 328, 330, 331, 503(b), or 1103 of the Bankruptcy Code, for services rendered during
         the period from the Petition Date through the Effective Date, must be made by application filed
         with the Bankruptcy Court and served on counsel to the Liquidating Trustee, counsel to the
         Debtors, and counsel to the U.S. Trustee no later than February 15, 2019 (i.e., thirty (30) days after
         the Effective Date), unless otherwise ordered by the Bankruptcy Court. Objections to such
         applications must be filed and served on counsel to the Liquidating Trustee, counsel to the Debtors,
         counsel to the Committee, counsel to the U.S. Trustee and the requesting Professional on or before
         the date that is fourteen (14) days after the date on which the applicable application was served (or
         such longer period as may be allowed by order of the Bankruptcy Court or by agreement with the
         requesting Professional).


         1
           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: VRG
         Liquidating, LLC (f/k/a Vestis Retail Group, LLC) (1295); VRF Liquidating, LLC (f/k/a Vestis Retail Financing, LLC)
         (9362); EMSOC Liquidating, LLC (f/k/a EMS Operating Company, LLC) (2061); VIH Liquidating, LLC (f/k/a Vestis
         IP Holdings, LLC) (2459); BS Liquidating, LLC (f/k/a Bob’s Stores, LLC) (4675); EMSA Liquidating, LLC (f/k/a
         EMS Acquisition LLC) (0322); SC Liquidating 2, LLC (f/k/a Sport Chalet, LLC) (0071); SCVS Liquidating, LLC
         (f/k/a Sport Chalet Value Services, LLC) (7320); and SCTS Liquidating, LLC (f/k/a Sport Chalet Team Sales, LLC)
         (8015). The Debtors’ executive headquarters are located at 160 Corporate Court, Meriden, CT 06450.
         2
             Capitalized terms used but not otherwise defined in this Notice have the meanings ascribed to them in the Plan.
01:24072646.1
                       Case 16-10971-LSS          Doc 2147      Filed 01/16/19      Page 2 of 2



                 4.        Administrative Claim Bar Date. As provided in Section 11.1 of the Plan and in the
         Confirmation Order, all requests for payment of a Non-Ordinary Course Administrative Claim
         arising after March 15, 2017 must be filed with the Bankruptcy Court and served on counsel to the
         Liquidating Trustee, counsel to the Debtors, and counsel to the U.S. Trustee no later than March 4,
         2019 (i.e., the first business day that is forty-five (45) days after the Effective Date).

                  5.     Deadline to File Rejection Claims. As provided for in Article VI of the Plan and in the
         Confirmation Order, as of the Effective Date, (i) all executory contracts and unexpired leases of the
         Debtors that have not been assumed, assumed and assigned, or rejected, prior to the Confirmation
         Date shall be deemed rejected, pursuant to the Confirmation Order, as of the Confirmation Date;
         (ii) any Creditor asserting a Rejection Claim shall file a proof of claim no later than February 15,
         2019 (i.e., thirty (30) days after the Effective Date); and (iii) any Rejection Claims that are not
         timely filed shall be forever disallowed and barred.

                6.       Copies of Confirmation Order. The Confirmation Order may be examined free of
         charge at http://www.kccllc.net/vestisretailgroup. The Confirmation Order is also on file with the
         Bankruptcy Court and may be viewed by accessing the Bankruptcy Court’s website at
         www.ecf.deb.uscourts.gov. To access documents on the Bankruptcy Court’s website, you will need a
         PACER password and login, which can be obtained at www.pacer.gov.


         Dated: January 16, 2019
                Wilmington, Delaware

         /s/ Robert F. Poppiti, Jr.
         Robert S. Brady, Esq. (DE Bar No. 2847)            Michael L. Tuchin, Esq.
         Robert F. Poppiti, Jr., Esq. (DE Bar No. 5052)     Sasha M. Gurvitz, Esq.
         YOUNG CONAWAY STARGATT & TAYLOR, LLP               KLEE, TUCHIN, BOGDANOFF & STERN LLP
         Rodney Square                                      1999 Avenue of the Stars
         1000 North King Street                             39th Floor
         Wilmington, Delaware 19801                         Los Angeles, CA 90067
         Tel:    (302) 571-6600                             Tel:    (310) 407-4031
         Fax: (302) 571-1253                                Fax: (310) 407-9090

                                    Counsel to the Debtors and Debtors in Possession




01:24072646.1

                                                           2
